Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Moriwaki et. al. (US 4604993 A; hereinafter “Moriwaki”) and in view of Hong Seok Park et. al. (KR 101181570 B1; hereinafter “Park”).
Regarding claim 1, Moriwaki teaches of a massage device (vibratory massage device, see Fig. 1) comprising: 
a housing (housing 1, see Fig. 1); 
a massage head, disposed in and exposed from the housing (applicator head 10, see Fig. 3); 
a vibration motor, disposed in the housing ([Col. 5 Lines 19-24] Moriwaki teaches of an electric motor 2 that drives vibration of the device, see Fig. 3); 
a control module, disposed in the housing and electrically connected to the vibration motor ([Col. 3 Lines 58-59] Electric circuit 4, seen as the control module, is connected to motor 2, see Fig. 3. Fig. 6 shows the illustration of electric circuit 4 controlling the motor 2 through a series of switches and operated through dial 70 to vary the rotary speed of motor 2); 
a thermoconductive sheet, disposed in the housing ([Col. 5 Lines 51] aluminum cap 53, and [Col. 6 Lines 8-12] the top face portion 30 and the side face portion 31, see Fig. 5); 
a heating pad, adhered on the thermoconductive sheet and electrically connected to the control module ([Col. 5 Lines 53-56] Moriwaki teaches terminal plates 54 and 55 as a heating pad, see plates in Fig. 5 adhered to the aluminum cap 53. The terminal plates 54 and 55 are electrically connected to electric circuit 4); and 
a thermistor, adhered on the thermoconductive sheet and electrically connected to the control module ([Col. 5, lines 57-48] “The heating element 50 in the present embodiment is a positive temperature coefficient thermistor (PTC) received together with a pair of terminal plates 54 and 55”, see Fig. 5. [Col. 6 Lines 37-39] Heating element 50 taught to be electrically connected to the electric circuit 4); 
but Moriwaki fails to teach wherein when the heating pad is heated up and a temperature change is non-detected by the thermistor, the control module switches off the heating pad.
However, Park teaches of a therapeutic device that has a feature in which when a temperature change is non-detected by the thermistor, the control module switches off the heating ([Pg. 4 Para. 3] Park teaches of a skincare device that has a failsafe feature that switches off the heating unit 120 when a temperature change is not detected in the thermistor 162). Park is analogous to Moriwaki and the claimed invention as to being in the same field as devices with therapeutic treatment and skincare. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to take the failsafe feature of Park and incorporate into the device taught by Moriwaki. Do so allows the modified invention to prevent injury of the user due to overheating of the device ([Pg. 2 Para. 1] Park teaches of the failsafe feature preventing safety accidents and fires due to overheating of the heating part)
Regarding claim 2, where Moriwaki and Park teach the limitations of claim 1, Moriwaki teaches further comprising a power off switch electrically connected between the heating pad and the control module ([Col. 6 Lines 43-45] Moriwaki teaches of a switch 62 that electrically connects to the rest of the electric circuit 4 to the heating element 50, see Fig. 6).
Regarding claim 3, where Moriwaki and Park teach the limitations of claim 1, Moriwaki teaches wherein a pair of wires are connected between the heating pad and the control module to electrically connect the heating pad to the control module, and the power off switch is disposed on one of the pair of wires ([Col. 5 Lines 53-57] Moriwaki teaches of a pair of lead wires 56 electrically connecting the terminal plates 54, 55 to the electric circuit 4. In Fig. 6, switch 62 is shown to be in between the connection of the heating element 50 and the rest of the electric circuit 4. The examiner holds that this could be seen as the switch 62 being disposed with the pair of wires 56 that is between the electric circuit 4 and the heating element 50. In the alternative, it has been held that the mere rearrangement of parts does not constitute a patentable improvement in the art when said rearrangement does not result in a non-obvious change in functionality. In this case, it is unclear why moving the switch from a given portion of the electrical circuit onto a wire would fundamentally or unexpectedly change its operation).
Regarding claim 4, where Moriwaki and Park teach the limitations of claim 1, Moriwaki teaches wherein the heating pad and the thermistor are arranged adjacently (See Fig. 5 of terminal plates 54, 55 and heating element 50 arranged adjacently).
Regarding claim 9, where Moriwaki and Park teach the limitations of claim 1, Moriwaki teaches wherein the thermistor comprises a positive temperature coefficient (PTC) thermistor ([Col. 5 Lines 47-48] Moriwaki teaches of the heating element 50 as a positive temperature coefficient thermistor).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki and Park, and in further view of N. Brendon Boone, III et. al. (US 20100049177 A1; hereinafter “Boone”).
	Regarding claim 5, where Moriwaki and Park teach the limitations of claim 1, Moriwaki teaches further comprising a connector head, arranged on the housing (See Fig. 1, the examiner considers the end of the massage device where the power cord 5 is disposed to be the connector head). 
But Moriwaki fails to teach wherein the connector head comprises a tube disposed thereon, and the massage head comprises a negative-pressure chamber communicating with the tube.
However, Boone teaches of a vibratory massage device wherein the connector head comprises a tube disposed thereon, and the massage head comprises a negative-pressure chamber communicating with the tube ([0017] See Fig. 3, where the proximal end 345 of the massage device includes a vacuum tube on the outside of the handle 320 and the distal end 340 comprises a negative-pressure chamber communicating with the vacuum line 335, illustrated in annotated Fig. 4). Boone is analogous to Moriwaki, Park, and the claimed invention due to being in the same field as massage therapy and skincare ([Boone Abstract]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the negative-pressure chamber and tube of Boone into the modified invention of Moriwaki and Park. The structures of the negative-pressure chamber and tube provides suction at the massage head of the modified invention. The use of both suction and vibratory massaging is well known in the art, as they are used to stimulate flow of blood and oxygen to improve the elasticity of the skin [0006].

    PNG
    media_image1.png
    839
    558
    media_image1.png
    Greyscale

Regarding claim 6, where Moriwaki, Park, and Boone teach the limitations of claim 5, Moriwaki fails to teach further comprising a communicating pipe, connected between the tube and the negative-pressure chamber and passing through the housing.
However, Boone teaches of a massage device that’s further comprising a communicating pipe, connected between the tube and the negative-pressure chamber and passing through the housing ([0100] Boone teaches of a vacuum line 335 that connects from the vacuum tube to the negative-pressure chamber, see Fig. 3 and 4).
Regarding claim 7, where Moriwaki, Park, and Boone teach the limitations of claim 5, Moriwaki fails to teach wherein the thermoconductive sheet surrounds the negative-pressure chamber.
However, Boone teaches of a massage device that’s wherein a thermoconductive sheet surrounds a negative-pressure chamber ([0014] Boone teaches of radiation source holder 326 being a thermally conductive plastic and surrounding the negative-pressure chamber, see Fig. 3. ). The examiner considers the negative-pressure chamber would be open up at the applicator head 10 and be surrounded by the face portion 30 (referred to in the primary art Moriwaki, Fig. 1) in the modified invention of Moriwaki, Park, and Boone.  
Regarding claim 8, where Moriwaki, Park, and Boone teach the limitations of claim 5, Moriwaki teaches wherein the connector head further comprises an electric connector electrically connected to the control module ([Col. 3 Lines 57-62] Moriwaki teaches of a power cord 5 that provides electricity to the electric circuit 4).
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki and Park and in further view of (US 20030032900 A1; hereinafter “Ella”).
	Regarding claim 10, where Moriwaki and Park teach the limitations of claim 1, Moriwaki fails to teach wherein the control module comprises a warning light corresponding to the thermistor, when the heating pad is heated up and the temperature change is non-detected by the thermistor, the control module lights up the warning light.
	However, Ella teaches of a warning light corresponding to the thermistor ([0267] Ella teaches of a third light 85 that acts as a warning light to indicate overheating). Ella is analogous to Moriwaki, Park, and the claimed invention as due to being in the same field as massage therapy and skincare ([Ella Abstract]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to take the warning light taught by Ella and include it in the modified invention of Moriwaki and Park. The modified invention of Moriwaki and Park already teach of a failsafe mechanism of when the thermistor fails to function properly and the invention turns off automatically to prevent overheating and hurting the user. Just as Park teaches of an error display to warn the user of using the therapeutic device (Pg. 3 Para. 4), it would be then obvious to include a warning light like described in Ella to inform the user of the potential overheating of the modified invention and prevent the user from scalding themselves ([0014] Ella teaches the risk of the massage device of causing tissue damage by thermal overheating and thus provides a third light 85 to serve as a warning to the user of this risk).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL JAMES KAUFFMAN whose telephone number is (571)272-6448. The examiner can normally be reached M-F: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL KAUFFMAN/Examiner, Art Unit 3785                                  


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785